[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court has reviewed the Memorandum of Law that the Plaintiff has submitted in response to the Court's inquiry as to whether the Court has personal jurisdiction over the Defendants, Carolyn J. Bastone, Auto-Tech Service Center, Inc. and Frank Frankgoulis, all non-residents of the State of Connecticut.
The court is unpersuaded by the arguments of the Plaintiff. The Defendants, Carolyn J. Bastone, Auto-Tech Service Center, Inc. and Frank Frankgoulis were never served in accordance with requirements of Connecticut law. The Court is without jurisdiction in this matter and the Court will not enter judgment CT Page 6252 as requested by the Plaintiff.
BY THE COURT
CARROLL, J.